Exhibit 10.23
 
CONSULTING AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is entered into as of this 1st day of May,
2014, between AnythingIT, Inc., a Delaware corporation (the “Company”), and
Brainard Ventures LLC, a Florida limited liability company (the “Consultant”).


WITNESSETH:
 
    WHEREAS, the Consultant is in the business of providing management
consulting, business advisory, strategic planning and public relations
services. 
 
    WHEREAS, the Company desires to engage Consultant and Consultant desires to
accept the engagement upon the terms and conditions set forth herein.NOW,
THEREFORE, in consideration of the mutual promises contained herein, the parties
agree as follows:
 
1.   Appointment and Engagement.
 
    During the Term (as hereinafter defined) of this Agreement, the Consultant
is hereby retained by the Company to provide the Services described below.  The
Consultant shall provide such Services as reasonably requested by the Company
during the Term of this Agreement.  The Consultant shall be considered an
independent contractor of the Company.
 
2.    Description of Services.
 
    During the Term of this Agreement, Consultant shall provide (i) new business
support, including identifying and introducing potential strategic partners to
the Company; (ii) in-depth consultations to the Company’s senior management to
determine the amount and structure of the capital sought by the Company, (iii)
evaluations of competitors and development of strategies to increase the
Company’s competitiveness, (iv) the continuing strategic analysis of the
Company’s business objectives and balancing these objectives with the
expectations of the financial markets; (v) the implementation of a strategic
plan for the Company, with a view towards enabling the Company to achieve its
financial goals, (iv) advice on effective management of relationships with the
Company’s stockholders and investment banking firms, as well as such additional
related services as the Company may reasonably request from time to time
(collectively, the “Services”).
 
    Consultant shall perform the Services necessary to complete its duties
hereunder in a timely and professional manner consistent with industry
standards, and at a location, place and time which Consultant deems appropriate.
Consultant’s duties hereunder are non-assignable.  Unless otherwise agreed to by
the Consultant, all Services hereunder shall be performed by the Consultant, in
its sole discretion, at its principal place of business. Consultant agrees to
use best efforts to segregate work performed under this Agreement from all work
done at, or for, any such other person, company, corporation, other commercial
enterprise, and/or other institution.Consultant agrees to comply with all
applicable laws and regulations relating to its performance of Services pursuant
to this Agreement.
 
3.   Compensation.
 
    As compensation for the Services, the Company hereby agrees to pay
Consultant a $6,666.00 per month (“Fee”). During the term of this Agreement, the
Consultant shall be paid its Fee on the first business day of each month of
service to be provided. However, Consultant hereby agrees to defer receipt of
its Fee in any month where the Company has insufficient cash reserves to pay
Consultant, and Company also has the option to accelerate payment to Consultant
where applicable. Consultant is solely obligated to formally report as its
income all compensation received from Company for Consultant's services.
Consultant agrees to indemnify Company and hold it harmless to the extent
Consultant is alleged or determined to be obligated or liable to pay any tax,
including but not limited to payroll, FICA and social security withholding, and
unemployment, disability and/or worker's compensation insurance or similar item
in connection with any payment made to Consultant. Consultant shall not be
entitled to compensation from Company except as set forth in this Agreement.
 
4.           Covenants of
Consultant.                                                      
 
    In addition to the representation, warranties and covenants provided
elsewhere in this document, the Consultant shall: (a) maintain all non-public
information in confidence and will return any documents or information
identified as confidential at the termination or conclusion (for any reason
whatsoever) of this engagement; and (b) while in possession of non-public
information about the Company, not, nor will he/she cause others to, trade the
equity or debt of the Company privately or on any public marketplace that
develops for the Company’s equity or debt.  The Consultant acknowledges that all
confidential and Proprietary Information (as hereinafter defined) of the Company
obtained by Consultant during the provision of the Services to the Company could
be deemed to be material non-public information that is not generally available
to the public.  The Consultant further acknowledges its understanding that
federal securities laws strictly prohibit any person who obtains inside
information, and has a duty not to disclose it such as the Consultant, from
using the information in connection with the purchase or sale of securities.
 
5.   Term of Agreement.
 
    This Agreement shall become effective upon execution hereof and remain in
effect until cancelled by either party, which cancellation may be effected at
any time upon fifteen days written notice (the “Term”). In the event of
termination of the Agreement by the Company, the Consultant shall be entitled to
retain any Fees received from the Company prior to the date of termination, but
the Company shall not be obligated to pay any additional Fees subsequent to the
date of termination.
 
6.           Trade Secrets/Intellectual Property Rights.


(i)           Consultant agrees during the term of this Agreement and thereafter
that it will take all steps reasonably necessary to hold Company’s Proprietary
Information (as defined below) in trust and confidence, will not use Proprietary
Information in any manner or for any purpose not expressly set forth in this
Agreement, and will not disclose any such Proprietary Information to any third
party without first obtaining Company’s express written consent on a
case-by-case basis. By way of illustration but not limitation “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and (b)
information regarding plans for research, development, new products, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers; and (c) information
regarding the skills and compensation of other employees of Company.
Notwithstanding the other provisions of this Agreement, nothing received by
Consultant will be considered to be Company Proprietary Information if (1) it
has been published or is otherwise readily available to the public other than by
a breach of this Agreement; (2) it has been rightfully received by Consultant
from a third party without confidential limitations; (3) it has been
independently developed for Consultant by personnel or agents having no access
to the Company Proprietary Information; or (4) it was known to Consultant prior
to its first receipt from Company.


 
 

--------------------------------------------------------------------------------

 
 
(ii)           Consultant understands that Company has received and will in the
future receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and use it only for certain limited
purposes. Consultant agrees to hold Third Party Information in confidence and
not to disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or to use, except in
connection with Consultant’s work for Company, Third Party Information unless
expressly authorized in writing by an officer of Company.


(iii)           Consultant agrees during the term of this Agreement not to
accept work or enter into a contract or accept an obligation, inconsistent or
incompatible with Consultant’s obligations under this Agreement or the scope of
services rendered for Company. Consultant warrants that to the best of its
knowledge, there is no other existing contract or duty on Consultant’s part
inconsistent with this Agreement. Consultant further agrees not to disclose to
Company, or bring onto Company’s premises, or induce Company to use any
confidential information that belongs to anyone other than Company or
Consultant.


(iv)           As used in this Agreement, the term “Work Product” means any
Invention, whether or not patentable, and all related know-how, designs, mask
works, trademarks, formulae, processes, manufacturing techniques, trade secrets,
ideas, artwork, software or other copyrightable or patentable works, information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers. Consultant agrees to disclose promptly in
writing to Company, or any person designated by Company, all Work Product which
is solely or jointly conceived, made, reduced to practice, or learned by
Consultant in the course of any work performed for Company herein or otherwise
(“Company Work Product”).


(v)           Consultant irrevocably assigns to Company all right, title and
interest worldwide in and to the Company Work Product and all applicable
intellectual property rights related to the Company Work Product, including
without limitation, copyrights, trademarks, trade secrets, patents, moral
rights, contract and licensing rights (the “Proprietary Rights”). Consultant
retains no rights to use the Company Work Product and agrees not to challenge
the validity of Company’s ownership in the Company Work Product.
 
7.           Non-Solicitation.
 
    Consultant agrees that Consultant will not, at any time within a period of
twelve (12) months after the termination of this Agreement, solicit, either
directly or indirectly, any employee or customer of the Company who was such at
the time of Consultant's engagement hereunder.  If the provisions of this
section should ever be adjudicated to exceed the time, geographic or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic or other limitations permitted by applicable law.
 
8.           Representations and Warranties/Indemnification.
 
    Consultant will indemnify and hold harmless Company, its officers,
directors, employees, sublicensees, customers and agents from any and all
claims, losses, liabilities, damages, expenses and costs (including attorneys’
fees and court costs) which result from a breach or alleged breach of any
representation or warranty of Consultant (a “Claim”) set forth herein, provided
that Company gives Consultant written notice of any such Claim and Consultant
has the right to participate in the defense of any such Claim at its expense.
From the date of written notice from Company to Consultant of any such Claim,
Company shall have the right to withhold from any payments due Consultant under
this Agreement the amount of any defense costs, plus additional reasonable
amounts as security for Consultant’s obligations hereunder.Company hereby
represents and warrants that all information provided to Consultant during the
term of the Agreement shall not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements made, in
light of the circumstances in which they were made, not misleading, and agrees
to hold harmless and indemnify Consultant for claims against Consultant as a
result of any breach of such representation. However, the Company will not be
liable in any such case for losses, claims, damages, liabilities or expenses
that arise from the gross negligence or willful misconduct of Consultant.
 
9.   Expenses.
 
    Consultant shall be solely responsible for all expenses it incurs unless it
receives prior written approval from the Company.
 
10.           Notices.
 
    Any notices required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by responsible overnight carrier or by
confirmed facsimile, and shall be effective five (5) days after being placed in
the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by responsible overnight carrier or confirmed facsimile, in each
case addressed to a party. The addresses for such communications shall be:
 
       If to the Company:      AnythingIT,
Inc.                                                                           
                    17-09 Zink Place, Unit 1
                    Fairlawn, New Jersey 07410
 
       If to Consultant:      Brainard Ventures LLC
    777 S Flagler Drive, Suite 800 (West Tower)
                    West Palm Beach, Florida 33401
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.
 
    This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.  Wherever the
context shall so require, all words herein in the male gender shall be deemed to
include the female or neuter gender and vice versa, all singular words shall
include the plural, and all plural words shall include the singular. All
pronouns and any variations thereof refer to the masculine, feminine or neuter,
singular or plural, as the context may require.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.  No delay on the part of any party in exercising any
right, power, or privilege hereunder shall operate as a waiver thereof. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts executed and performed in such State,
without giving effect to conflict of law principles.  Each party waives the
presumption that this Agreement is presumed to be in favor of the party which
did not prepare it, in case of a dispute as to interpretation.
 
    In the event either party is in default of the terms or conditions of this
Agreement and legal action is initiated or suit be entered as a result of such
default, the prevailing party shall be entitled to recover all costs incurred as
a result of such default including all costs, reasonable attorney fees, expenses
and court costs through trial, appeal and to final disposition.
 
    Both the Consultant and the Company have the full legal right and power and
all authority and approval required to enter into, execute and deliver this
Agreement and to perform fully the obligations hereunder including approval by
the Board of Directors of the Company.  This Agreement has been duly executed
and delivered and is the valid and binding obligation of the Consultant and the
Company and is enforceable in accordance with its terms, except as may be
limited by bankruptcy, moratorium, insolvency, or other similar laws generally
affecting the enforcement of creditors' rights.  Unless otherwise stated herein,
the representations, warranties and covenants of the Consultant contained in
this Agreement shall survive the date of this Agreement and, notwithstanding the
completion or termination of this Agreement for a period of two (2) years
following the date of this Agreement.
 
    This Agreement shall be binding upon and shall inure to the benefit of the
Company’s successors, transferees, and assigns. This Agreement is not assignable
by the Consultant.  Any amendment to this Agreement must be in writing signed by
Consultant and the Company.This Agreement supersedes any prior consulting or
other similar agreements between Consultant and the Company with respect to the
subject matter hereof. There is no other agreement governing or affecting the
subject matter hereof. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.  Nothing in this Agreement shall be construed or shall
constitute a partnership, joint venture, employer-employee relationship or
lessor-lessee relationship but, rather, the relationship established pursuant
hereto is that of principal and independent contractor. Consultant is not an
employee of the Company and has no authority to bind the Company or any
affiliate of the Company in any manner including any legal action, contract,
agreement, or purchase, and such action cannot be construed to be made in good
faith.
 

 
 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement.
 
COMPANY:
 
AnythingIT, Inc.
   
 CONSULTANT:
 
Brainard Ventures LLC
 
 
/s/Dave Bernstein
   
/s/ Christopher Brainard
 
Dave Bernstein
   
Christopher Brainard
 
Chief Executive Officer
   
Managing Member
 

 